Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masreliez et al. US 5,886,519 (Masreliez).

Regarding claim 1, Masreliez teaches an inductive position sensor for determining the position of a moving body along a linear or rotary path (F) (position sensor of Fig. 3), including: 
- a target (3) moving along the path adapted to modify an electromagnetic field (scale 104 includes copper disrupters 170 which form an inductive transducer; see Fig. 3; see col. 10, lines 23-51); 
- a fixed circuit board (5) extending in relation to the target along a limited portion with respect to the path and including a primary coil (7) surrounding two secondary coils (8, 9) having substantially identical lengths (L) and having shapes of sine and cosine functions, each secondary coil (8, 9) including at least one outward track (8a, 9a) and at least one return track (8r, 9r) (substrate 162 extends in relation to scale 104 along a portion of the path in accordance to a caliper in includes transmitter winding 180 surrounding secondary coils 178, 179 which have sine and cosine shapes and each include outward/inward tracks 181-184; see Figs. 1 and 3; see col. 11, lines 1-58); 
(an alternating current flows through the transmitter winding which would require a component equivalent to a current generator and results in an inductive coupling of the position; see Fig. 3; see col. 12, lines 30-40); 
- a detector (13) of the linear or angular position of the target from the induced signals derived from the secondary coils or from the primary coil (signal processing and display electronic circuit 166 detects the relationship between the signals from the windings; see col. 15, lines 56-64); 
- and a system for balancing the coupling between the primary coil (7) and the secondary coils (8, 9) to compensate for the measurement offset induced by the proximity between the secondary coils (8, 9) and the end segments (7b) of the primary coil (7) (cross-talk between the transmitter and receiver windings most likely occurs at the input/output terminals of the winding and at the ends and edges of the windings, therefore, the terminals are located relatively distantly from the windings and the end portions of the transmitter windings preferably extend along the measuring axis 300 at least one wavelength 193 beyond the receiver windings; see col. 40, lines 11-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masreliez et al. US 5,886,519 (Masreliez) in view of Jones US 2020/0018623 (Jones).

Regarding claim 2, Masreliez further teaches characterized in that the length of the primary coil (7) is greater than the length (L) of the secondary coils (8, 9) so that each end segment (7b) of the primary coil is located with respect to the neighboring ends of the secondary coils (8, 9) (the length of the primary coil 180 is longer then the length of the secondary coils; see Fig. 3). 
Masreliez fails to teach at a distance of less than 10 millimeters or 1/4 of the period of the secondary coils (8, 9).
Jones teaches at so that each end segment (7b) of the primary coil is located with respect to the neighboring ends of the secondary coils (8, 9) a distance of less than 10 millimeters or 1/4 of the period of the secondary coils (8, 9) (the secondary coils are configured at a distance of ¼ period from the primary coil; see Figs. 3, 5a,b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features so that each end segment of the primary coil is located with respect to the neighboring ends of the secondary coils a distance of less than 10 millimeters or 1/4 of the period of the secondary coils as taught in Jones into Masreliez in order to gain the advantage of forming a sensitive measuring region which extends the measuring direction to the edge of the sensor. 

Regarding claim 6, Masreliez fails to teach characterized in that the coupling balancing system is produced by a modulation of the shape of the secondary coils (8, 9) to ensure a decrease in the shape of the coils at the end segments (7b) of the primary coil (7).
Jones teaches characterized in that the coupling balancing system is produced by a modulation of the shape of the secondary coils (8, 9) to ensure a decrease in the shape of the coils at the end segments (7b) of the primary coil (7) (the receive coils 34 decrease the shape of the coils at end segments of the transmit coil 33; see Figs. 3, 5a,b).
. 

Allowable Subject Matter
Claims 3-5 and7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, the prior art fails to teach or suggest a sensor characterized in that the coupling balancing system includes at least one compensation capacitor mounted between the primary coil and a secondary coil, in combination with all other limitations of claim 1.  

Regarding claim 4, the prior art of record fails to teach or suggest a sensor characterized in that the coupling balancing system includes for at least one secondary coil, at least one shift between the mean line or the mean radius of the outward track and the mean line or the mean radius of the return track of said secondary coil, along a direction perpendicular to the path and along a way ensuring a decrease in the shape of the secondary coil located at the end segments of the primary coil, in combination with all other limitations of claim 1.
Claim 5 is objected to through a dependence on objected claim 4. 

Claims 7 and 8 are objected to as the prior art does not teach wherein the sensor is characterized in that for a rotary path target, the shapes of the outward track and of the return track of the sine secondary coil are described by the recited formulation.
Claim 9 is objected to through a dependence on objected claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/STEVEN L YENINAS/Examiner, Art Unit 2868